DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 28 (Fig. 1B), 10B (Figs. 1B and 5) and 6 (Fig. 1C).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5 and 8-12 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Adaniya et al. (US Pat. Pub. No. US 2020/0231394 A1)
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Regarding claim 1, Adaniya et al. discloses an image forming apparatus A comprising: an image forming apparatus main body1  including a paper feed cassette 17 removable from the image forming apparatus main body 1 and configured to store a recording material S, and including an image forming unit 62 configured to form an image on the recording material S (paragraphs [0026]-[0027] and Fig. 1); and a paper feed device 50 configured to allow the image forming apparatus main body 1 to be stacked on the paper feed device 50 below the paper feed cassette 17 (paragraph [0029] and Fig. 1), wherein the paper feed device 50 is provided with a coupling section (a rear hook) 311, and wherein, in a space formed in a case where the paper feed cassette 17 is removed from the image forming apparatus main body 1, the coupling section  311 is fixed to the image forming apparatus main body 1 by a fixing unit (a lock plate) 99 to couple the image forming apparatus main body 1 and the paper feed device 50 together (paragraphs [0044]-[0048]; Figs. 3, 4, 7, 8A and 8B).
Regarding claim 2, Adaniya et al. discloses wherein the coupling section 311 is provided above the paper feed device 50 (Figs. 4 and 7).
Regarding claim 3, Adaniya et al. discloses wherein the paper feed device 50 is provided with a plurality of positioning units (Fig. 3, no reference numeral assigned - pins on the top of paper feed device 50) configured to engage with a frame of the image forming apparatus main body 1, and wherein the coupling section 311 is arranged between the plurality of positioning units (Figs. 3, 4 and 12).
Regarding claim 4, Adaniya et al. discloses wherein a frame 80 of the image forming apparatus main body 1 is located on one side of the coupling section 311 either inside the image forming apparatus A or outside the image forming apparatus A, and wherein the coupling section 311 has a shape extending toward the one side of the coupling section 311 as approaching the image forming apparatus A (Fig. 7).
Regarding claim 5, Adaniya et al. discloses wherein the coupling section 311 is removable from the paper feed device 50 (inherently, Fig. 6).
Regarding claim 8, Adaniya et al. discloses a paper feed system comprising: a first paper feed device 1 having a first paper feed cassette 17 removable from the first paper feed device 1 and configured to store a recording material S, wherein the first paper feed device 1 is configured to allow an image forming apparatus main body 1 to be stacked on the first paper feed device 1, and wherein the image forming apparatus main body 1 includes an image forming unit 62 configured to form an image on the recording material S (paragraphs [0026]-[0027] and Fig. 1); and a second paper feed device 50 configured to allow the first paper feed device 1, on which the image forming apparatus main body 1 has been stacked, to be stacked on the second paper feed device 50, wherein the second paper feed device 50 includes a second paper feed cassette 51 removable from the second paper feed device 50 and configured to store the recording material S (paragraph [0029] and Fig. 1), wherein the second paper feed device 50 is provided with a coupling section 311, and wherein, in a space formed in a case where the first paper feed cassette 17 is removed from the first paper feed device 1, the coupling section 311 is fixed to the image forming apparatus main body 1 by a fixing unit 99 to couple the first paper feed device 1 and the second paper feed device 50 together (paragraphs [0044]-[0048]; Figs. 3, 4, 7, 8A and 8B).
Regarding claim 9, Adaniya et al. discloses wherein the coupling section 311 is provided above the second paper feed device 50 (Figs. 4 and 7).
Regarding claim 10, Adaniya et al. discloses wherein the second paper feed device 50 is provided with a plurality of positioning units (Fig. 3, no reference numeral assigned - pins on the top of paper feed device 50) configured to engage with a frame of the first paper feed device 1, and wherein the coupling section 311 is arranged between the plurality of positioning units (Figs. 3, 4 and 12).
Regarding claim 11, Adaniya et al. discloses wherein a frame 80 of the first paper feed device 1 is located on one side of the coupling section 311 either inside the first paper feed device 1 or outside the first paper feed device 1, and wherein the coupling section 311 has a shape extending toward the one side of the coupling section 311 as approaching the first paper feed device 1 (Fig. 7).
Regarding claim 12, Adaniya et al. discloses wherein the coupling section 311 is removable from the second paper feed device 50 (inherently, Fig. 6).
Allowable Subject Matter
Claims 6-7 and 13-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Other Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Okamura et al. (US Pat. No. 5,191,382) discloses an image forming apparatus comprising: an image forming apparatus main body including a paper feed cassette; a paper feed device configured to allow the image forming apparatus main body to be stacked on the paper feed device below the paper feed cassette; and the paper feed device being provided with a plurality of positioning units.
Kubo (US Pat. No. 5,472,183) discloses an image forming apparatus comprising: an image forming apparatus main body; and a paper feed device configured to allow the image forming apparatus main body to be stacked on the paper feed device below the image forming apparatus main body.
Kim et al. (US Pat. Pub. No. US 2005/0100362 A1) discloses an image forming apparatus comprising: an image forming apparatus main body; a paper feed device configured to allow the image forming apparatus main body to be stacked on the paper feed device below the image forming apparatus main body; and the paper feed device being provided with a plurality of positioning pins.
Hashimoto (US Pat. Pub. No. US 2017/0108818 A1) discloses an image forming apparatus comprising: an image forming apparatus main body including a paper feed cassette; a paper feed device configured to allow the image forming apparatus main body to be stacked on the paper feed device below the paper feed cassette; and the paper feed device being provided with a plurality of positioning pins.
Hozono (US Pat. Pub. No. US 2017/0343947 A1) discloses an image forming apparatus comprising: an image forming apparatus main body; a paper feed device configured to allow the image forming apparatus main body to be stacked on the paper feed device below the image forming apparatus main body; and the paper feed device being provided with a plurality of positioning pins.
Takahashi (US Pat. Pub. No. US 2020/0331716 A1) discloses an image forming apparatus comprising: an image forming apparatus main body; a paper feed device configured to allow the image forming apparatus main body to be stacked on the paper feed device below the image forming apparatus main body; and the paper feed device being provided with a plurality of positioning pins.
Ishii et al. (US Pat. Pub. No. US 2021/0063950 A1) discloses an image forming apparatus comprising: an image forming apparatus main body including a paper feed cassette; a paper feed device configured to allow the image forming apparatus main body to be stacked on the paper feed device below the paper feed cassette; and the paper feed device being provided with a plurality of positioning pins.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA S CHEN whose telephone number is (571)272-2133. The examiner can normally be reached M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton LaBalle can be reached on 571-272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SOPHIA S CHEN/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        
Ssc
April 26, 2022